



Exhibit 10.3
RAPID7, INC.
March 28, 2017
Re: Severance and Equity Award Vesting Acceleration
Dear Andrew:
We are pleased to inform you that the Compensation Committee of the Board of
Directors of Rapid7, Inc. (the “Company”) has approved severance and vesting
acceleration terms for you, which are described in this letter agreement (the
“Agreement”).
The vesting acceleration described in Section 2 below shall apply to each of
your outstanding compensatory equity awards granted to you prior to the date
hereof under the Company’s 2011 Stock Option and Grant Plan, as amended (the
“2011 Plan”) or the Company’s 2015 Equity Incentive Plan, as amended (the “2015
Plan” and together with the 2011 Plan, the “Plans”) that are subject to a
time-based vesting schedule to the extent such awards were granted to you while
you were an Eligible Employee (as defined below), other than that certain
restricted stock award granted to you on or around October 13, 2015 in
connection with the acquisition of Logentries (the “Equity Awards”). Capitalized
terms used in this Agreement and not defined herein shall have the meanings set
forth in the applicable Plan. This Agreement amends the terms of the Equity
Awards that have previously been granted to you and are currently outstanding.
Further, unless otherwise expressly provided by the Company at the time of
grant, any future compensatory equity awards covering Company common stock,
including awards of stock options, restricted stock, restricted stock units or
other types of equity awards, as applicable, that the Company may grant to you
in the future and that are subject to a time-based vesting schedule shall also
be deemed to be “Equity Awards” for purposes of this Agreement to the extent
such award(s) are granted to you while you are an Eligible Employee. For
purposes of clarity, any compensatory equity awards that are subject to
performance-based vesting shall not be deemed to be “Equity Awards” hereunder
and shall only vest, if at all, in accordance with the terms of the applicable
Plan and award agreement.
1.Severance. If you experience a Qualifying Termination (as defined below) while
you are an Eligible Employee (and disregarding for this purpose, any reduction
in your job duties, authorities or responsibilities that results in a
termination of your employment for Good Reason), then, provided you timely
comply with the conditions described in Section 3:
(a)the Company will pay you an amount equal to your then current base salary
(disregarding for this purpose, any reduction of your base salary that results
in a termination of your employment for Good Reason) for the applicable
Severance Period, payable in substantially equal installments in accordance with
the Company’s regular payroll practice over such period, commencing within 60
days after the date of your Qualifying Termination; provided, however, that if
the 60-day period begins in one calendar year and ends in a second calendar
year, such payments shall begin to be paid in the second calendar year and the
initial payment shall include a catch-up payment to cover amounts retroactive to
the day immediately following the date of your Qualifying Termination;
(b)if you timely elect to continue coverage under the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”), the Company shall pay
your COBRA premiums, and any applicable Company COBRA premiums, necessary to
continue your then-current coverage in effect for yourself and your eligible
dependants until the earliest of (A) the end of the applicable Severance Period,
(B) the expiration of your eligibility for the continuation coverage under COBRA
and (C) the date you become eligible to enroll in a health insurance plan
offered by another employer or entity. You agree to immediately notify the
Company in writing of any such enrollment or eligibility for enrollment and the
Company’s obligation to pay any COBRA premiums shall immediately cease.
Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that it cannot provide the foregoing benefit without potentially
incurring financial costs or penalties under applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), the Company shall in
lieu thereof provide you with a taxable monthly amount (which amount shall be
based on the premium for the first month of COBRA coverage hereunder), which
payments shall be made regardless of whether you elect COBRA continuation
coverage. If the Company elects to make such payments in lieu of paying such
COBRA premiums, the payments will end on the earlier of (x) the date on which
you voluntarily enroll in a health insurance plan offered by another employer or
(y) the end of the Severance Period; and
(c)if such Qualifying Termination occurs during the Change in Control Period,
then the Company shall pay you a lump-sum amount equal to your target annual
cash performance bonus for the year of termination, pro-rated based on the
number of days from the beginning of the calendar year through the date of such
Qualifying Termination, payable on the first regular payroll date of the Company
that is 60 days following the date of such termination (or, if later, the date
of such Change in Control);
2.Equity Award Vesting Acceleration.
(a)If, in connection with a Change in Control, (x) an Equity Award is assumed or
continued by the successor or acquiror entity in such Change in Control or such
Equity Award is substituted for a similar award of the successor or acquiror
entity, and (y) you experience a Qualifying Termination within the Change in
Control Period, then, provided you timely comply





--------------------------------------------------------------------------------





with the conditions described in Section 3 below, you will become vested,
effective as of the date that is 60 days following the date of such Qualifying
Termination (or, if later, the effective date of such Change in Control) with
respect to one hundred percent (100%) any then unvested portion of any
applicable Equity Award.
(b)If, in connection with a Change in Control, an Equity Award shall terminate
and will not be so assumed or continued by the successor or acquiror entity in
such Change in Control or substituted for a similar award of the successor or
acquiror entity, then, you will become vested, with respect to one hundred
percent (100%) of any then unvested portion of any applicable Equity Award,
effective immediately prior to, but subject to the consummation of such Change
in Control.
3.Conditions to Receipt of Severance and Equity Award Vesting Acceleration. In
order to receive the severance and Equity Award vesting acceleration described
in Sections 1 and 2(a), above, you must sign a separation agreement containing,
among other provisions, a general release of claims in favor of the Company and
related persons and entities, confidentiality, return of property and
non-disparagement, in a form and manner satisfactory to the Company (the
“Separation Agreement and Release”) and the Separation Agreement and Release
must become irrevocable, all within 60 days after your Qualifying Termination.
In order to effect the provisions of this Section 3, any termination or
forfeiture of any unvested Equity Awards eligible for acceleration of vesting
pursuant to Section 2(a) above that otherwise would have occurred on or within
60 days after your Qualifying Termination will be delayed until the 60th day
after the date of your Qualifying Termination (but, in the case of any stock
option, not later than the expiration date of such stock option specified in the
applicable option agreement) and will only occur to the extent such equity
awards do not vest pursuant to Section 2(a) above and, for purposes of clarity,
no additional vesting of any Equity Award shall occur during such 60 day period.
4.Certain Definitions. For purposes of this Agreement, the following terms shall
have the following meanings:
(a)“Cause” will have the meaning ascribed to such term in the 2015 Plan.
(b)“Change in Control Period” means the period commencing three months prior to,
and ending 12 months following, a Change in Control.
(c)“Eligible Employee” means an employee of the Company having the title of
Senior Vice President or higher.
(d)“Good Reason” shall mean the occurrence any of the following, in each case
without your written consent provided that you must (i) give written notice to
the Company’s Chief Executive Officer within 30 days after the first occurrence
of the first event giving rise to Good Reason setting forth the basis for your
resignation (which shall be specified in reasonable detail), (ii) allow the
Company at least 30 days from receipt of such written notice to cure such event,
and (iii) if such event is not reasonably cured within such period, you must
resign from all positions you then hold with the Company and its affiliates,
effective not later than 90 days after the expiration of the cure period: (A) a
material decrease in your then current base salary, except for across-the-board
reductions similarly affecting all or substantially all similarly situated
employees of the Company, (B) a material reduction in your job duties,
authorities or responsibilities, provided, however, that a change in job
position (including a change in title) shall not be deemed a “material
reduction” in and of itself unless your new duties are materially reduced from
your prior duties, (C) a relocation of your regular place of work to any
location that increases your one-way commute by more than 50 miles of your
then-current principal place of employment immediately prior to such relocation,
or (D) a material breach by the Company of its obligations under this Agreement
or other agreement between you and the Company. Your right to terminate your
employment as a result of Good Reason shall not be affected by your incapacity
due to physical or mental illness. Subject to the notice requirements above,
your continued employment from the date Good Reason first exists and the date
upon which you terminate your employment with the Company shall not constitute
consent to, or a waiver of rights with respect to, any circumstance constituting
Good Reason hereunder.
(e)“Qualifying Termination” means a termination of your Continuous Service (as
defined in the 2015 Plan) either (x) by the Company without Cause or (y) by you
with Good Reason. Termination of Continuous Service due to your death or
Disability (as defined in the 2015 Plan) will not constitute a Qualifying
Termination.
(f)“Severance Period” means nine (9) months, provided that the Severance Period
shall instead be 12 months to the extent that a Qualifying Termination occurs
during the Change in Control period.
5.Section 409A. The payments and benefits under this Agreement are intended to
qualify for an exemption from application of Section 409A of the Code (“Section
409A”) or comply with its requirements to the extent necessary to avoid adverse
personal tax consequences under Section 409A, and any ambiguities herein shall
be interpreted accordingly. To the extent that any payment or benefit described
in this Agreement constitutes “non-qualified deferred compensation” under
Section 409A, and to the extent that such payment or benefit is payable upon the
termination of your employment, then such payments or benefits will be payable
only upon your “separation from service.” The determination of whether and when
a separation from service has occurred will be made in accordance with the
presumptions set forth in Treasury Regulation Section 1.409A‑1(h). Anything in
this Agreement to the contrary notwithstanding, if at the time of your
separation from service, the Company determines that you are a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to
the extent any payment or benefit that you become entitled to under this
Agreement on account of your separation from service would be considered
deferred compensation subject to the 20 percent additional tax imposed pursuant
to Section 409A(a) of the Code as a result of the application of Section
409A(a)(2)(B)(i) of the Code, such payment will not be payable and such benefit
will not be provided until the date that is the earlier of (A) six months and
one day after your separation from service, (B) your death, or (C) such earlier
date as permitted under Section 409A without imposition of adverse taxation. If
any such delayed cash payment is otherwise payable on





--------------------------------------------------------------------------------





an installment basis, the first payment will include a catch-up payment covering
amounts that would otherwise have been paid during the six-month period but for
the application of this provision, and the balance of the installments will be
payable in accordance with their original schedule. The Company makes no
representation or warranty and will have no liability to you or any other person
if any provisions of this Agreement are determined to constitute deferred
compensation subject to Section 409A but do not satisfy an exemption from, or
the conditions of, Section 409A.
6.Parachute Payments.    If any payment or benefit you would receive from the
Company or otherwise in connection with a Change in Control or other similar
transaction (a “280G Payment”) would (i) constitute a “parachute payment” within
the meaning of Section 280G of the Code, and (ii) but for this sentence, be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then any such 280G Payment (a “Payment”) shall be equal to the Reduced
Amount. The “Reduced Amount” shall be either (x) the largest portion of the
Payment that would result in no portion of the Payment (after reduction) being
subject to the Excise Tax or (y) the largest portion, up to and including the
total, of the Payment, whichever amount (i.e., the amount determined by clause
(x) or by clause (y)), after taking into account all applicable federal, state
and local employment taxes, income taxes, and the Excise Tax (all computed at
the highest applicable marginal rate), results in your receipt, on an after-tax
basis, of the greater economic benefit notwithstanding that all or some portion
of the Payment may be subject to the Excise Tax. If a reduction in a Payment is
required pursuant to the preceding sentence and the Reduced Amount is determined
pursuant to clause (x) of the preceding sentence, the reduction shall occur in
the manner (the “Reduction Method”) that results in the greatest economic
benefit for you. If more than one method of reduction will result in the same
economic benefit, the items so reduced will be reduced pro rata (the “Pro Rata
Reduction Method”).
Notwithstanding the foregoing, if the Reduction Method or the Pro Rata Reduction
Method would result in any portion of the Payment being subject to taxes
pursuant to Section 409A of the Code that would not otherwise be subject to
taxes pursuant to Section 409A of the Code, then the Reduction Method and/or the
Pro Rata Reduction Method, as the case may be, shall be modified so as to avoid
the imposition of taxes pursuant to Section 409A of the Code as follows: (A) as
a first priority, the modification shall preserve to the greatest extent
possible, the greatest economic benefit for you as determined on an after-tax
basis; (B) as a second priority, Payments that are contingent on future events
(e.g., being terminated without cause), shall be reduced (or eliminated) before
Payments that are not contingent on future events; and (C) as a third priority,
Payments that are “deferred compensation” within the meaning of Section 409A of
the Code shall be reduced (or eliminated) before Payments that are not deferred
compensation within the meaning of Section 409A of the Code.
Unless you and the Company agree on an alternative accounting firm, the
accounting firm engaged by the Company for general tax compliance purposes as of
the day prior to the effective date of the change of control transaction
triggering the Payment shall perform the foregoing calculations. If the
accounting firm so engaged by the Company is serving as accountant or auditor
for the individual, entity or group effecting the change of control transaction,
the Company shall appoint a nationally recognized accounting firm to make the
determinations required hereunder. The Company shall bear all expenses with
respect to the determinations by such accounting firm required to be made
hereunder. The Company shall use commercially reasonable efforts to cause the
accounting firm engaged to make the determinations hereunder to provide its
calculations, together with detailed supporting documentation, to you and the
Company within 15 calendar days after the date on which your right to a 280G
Payment becomes reasonably likely to occur (if requested at that time by you or
the Company) or such other time as requested by you or the Company.
If you receive a Payment for which the Reduced Amount was determined pursuant to
clause (x) of the first paragraph of this Section and the Internal Revenue
Service determines thereafter that some portion of the Payment is subject to the
Excise Tax, you shall promptly return to the Company a sufficient amount of the
Payment (after reduction pursuant to clause (x) of the first paragraph of this
Section so that no portion of the remaining Payment is subject to the Excise
Tax. For the avoidance of doubt, if the Reduced Amount was determined pursuant
to clause (y) in the first paragraph of this Section, you shall have no
obligation to return any portion of the Payment pursuant to the preceding
sentence.
7.Miscellaneous. This Agreement set forth the entire understanding between you
and the Company with respect to the subject matter hereto and supersedes all
prior oral and written agreements, promises and/or representations on that
subject. This Agreement is not an agreement of employment and shall not confer
upon you any right to be retained by or in the employ of the Company and shall
not interfere in any way with the right of the Company to terminate your
employment or service arrangement at any time or for any reason. This Agreement
will be binding upon any surviving entity resulting from a Change in Control of
the Company and upon any other person who is a successor by merger, acquisition,
consolidation or otherwise to the business formerly carried on by the Company
without regard to whether or not such person or entity actively assumes the
obligations hereunder. The terms of this Agreement, and any action arising
hereunder, shall be governed by and construed in accordance with the domestic
laws of the Commonwealth of Massachusetts giving effect to any choice of law or
conflict of law provision or rule (whether of the Commonwealth of Massachusetts
or other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the Commonwealth of Massachusetts and you hereby
expressly consent to the personal jurisdiction and venue of the state





--------------------------------------------------------------------------------





and federal courts located in the Commonwealth of Massachusetts for any lawsuit
filed there against me by Company arising from or related to this Agreement.


*    *    *
Reference is hereby made to the offer letter, dated October 3, 2016, by and
between you and the Company (the “Offer Letter”). You and the Company agree that
the Offer Letter is hereby deemed to be amended in order to reflect the terms of
this Agreement. Except as provided herein, all terms and conditions of your
Equity Awards and any other written agreement between you and the Company,
including the Offer Letter, remain in full force and effect and are not amended
by this Agreement.
Please countersign below to acknowledge your receipt of this Agreement and your
agreement to the terms described herein.
With best regards,


/s/ Corey Thomas    
Corey Thomas
Chief Executive Officer


Acknowledged and agreed:


/s/ Andrew Burton    
Name: Andrew Burton
Date: March 29, 2017    





